EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: On line 4 of claim 13, remove “the” before “one or more processors”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art, when taken alone and/or in combination, failed to teach or suggest determining whether the received magnetic field strength is less than the target magnetic strength value; in accordance with a determination that the received magnetic field strength is less than the target magnetic strength value: determining whether the first drive current is less than a maximum drive current value; in accordance with a determination that the first drive current is less than the maximum drive current value, supplying the transmitting coil with a second drive current, greater than the first drive current; and in accordance with a determination that the first drive current is equal to the maximum drive current value, continuing supplying the transmitting coil with the first drive current; determining whether the received magnetic field strength is greater than the target magnetic strength value; in accordance with a determination that the received magnetic field strength is greater than the target magnetic strength value, supplying the transmitting coil with a third drive current, less than the first drive current; and in accordance with a determination that the received magnetic field strength is equal to the target magnetic strength value, supplying the transmitting coil with the first drive current, in combination with all other limitations set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852